Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 1 of 17            FILED
                                                                  2020 Mar-06 PM 12:06
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                   EXHIBIT 1
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 2 of 17
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 3 of 17
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 4 of 17
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 5 of 17
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 6 of 17
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 7 of 17
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 8 of 17
                          DOCUMENT 4
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 9 of 17
           Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 10 of 17


                                      AlaFile E-Notice




                                                                         01-CV-2020-900455.00


To: CVS/PHAARMACY
    C\O DAVID JAFFE
    1 CVS DRIVE
    WOODSOCKET, RI, 02895




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                          JACQUELINE L TOLBERT V. CVS/PHAARMACY
                                   01-CV-2020-900455.00

                      The following complaint was FILED on 2/4/2020 2:54:20 PM




    Notice Date:    2/4/2020 2:54:20 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                   Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 11 of 17
State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      01-CV-2020-900455.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                     JACQUELINE L TOLBERT V. CVS/PHAARMACY
  NOTICE TO:        CVS/PHAARMACY, C\O DAVID JAFFE 1 CVS DRIVE, WOODSOCKET, RI 02895

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  jacqueline l tolbert                                                                           ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 610 8th avenue west, birmingham, AL 35204                                                                         .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JACQUELINE L TOLBERT
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                02/04/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ jacqueline l tolbert
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 12 of 17
                          DOCUMENT 6
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 13 of 17
                          DOCUMENT 6
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 14 of 17
           Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 15 of 17


                                    AlaFile E-Notice




                                                                          01-CV-2020-900455.00
                                                          Judge: BRENDETTE BROWN GREEN
To: TOLBERT JACQUELINE L (PRO SE)
    610 8TH AVENUE WEST
    BIRMINGHAM, AL, 35204-0000




                         NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                        JACQUELINE L TOLBERT V. CVS/PHARMACY
                                 01-CV-2020-900455.00

                          The following matter was served on 2/10/2020

                                     D001 CVS/PHARMACY
                                       Corresponding To
                                       CERTIFIED MAIL




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                     205-325-5355
                                                                         jackie.smith@alacourt.gov
                          DOCUMENT 7
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 16 of 17
                          DOCUMENT 7
Case 2:20-cv-00309-AKK Document 1-1 Filed 03/06/20 Page 17 of 17
